Citation Nr: 0702595	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for residuals of 
surgical treatment to correct epistaxis.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1967 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.  During the pendency 
of this appeal, the claims file was transferred to the St. 
Louis, Missouri RO.


FINDINGS OF FACT

1.  A left ankle disability is not related to active military 
service.

2.  Residuals of surgical treatment to correct epistaxis are 
not related to active military service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of surgical treatment to correct epistaxis were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a left ankle disability and for 
residuals of surgical treatment to correct epistaxis, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claims, a January 
2005 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against a finding of service connection for a left ankle 
disability and for residuals of surgical treatment to correct 
epistaxis.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case for either claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not establish an inservice incurrence 
of epistaxis or surgical treatment to correct epistaxis or 
indicate that a left ankle disability is related to service.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records, including an April 1967 service 
entrance examination, January 1970 report of medical history, 
and January 1970 service separation examination were negative 
for any complaints, treatment, or diagnoses of epistaxis or 
left ankle disorders.  

In an August 1978 private medical record, the veteran stated 
that he had been hospitalized 6 years earlier for a ruptured 
blood vessel of the nose.  Upon examination, the eyes, ears, 
nose, and throat were unremarkable.  Private medical records 
from August 1998 indicated left ankle moderate swelling.  
Range of motion was within normal limits and a left ankle x-
ray was normal.  The examiner diagnosed left ankle 
dysfunction and noted a probability that the dysfunction was 
not permanent.  The examiner recommended a more complete 
evaluation.  

In a November 2001 VA medical record, the veteran reported 
that a prior broken blood vessel in the nose and that his 
nose was sensitive to the touch.  In a February 2002 VA 
social survey, the veteran reported that during combat duty 
in Vietnam he injured his left ankle while running for cover 
and was placed in a cast for about two months.  The veteran 
reported that he still had problems with the ankle and wore 
high boots to protect his ankle.  In a February 2002 VA 
record, the veteran's prior medical history was noted to 
include blood vessel of the nose cauterized in 1972.  Upon 
examination, there was left nasal tenderness and trace edema 
of the left ankle.  

A February 2002 VA ears, nose, and throat examination was 
conducted.  The veteran reported that in 1967 he developed an 
episode of epistaxis and had some blood vessels in his nose 
clipped.  The veteran reported being asymptomatic since that 
time, but had sensitivity to touch on the outside of his 
nose, particular the left side.  Upon examination, the nose, 
nasopharynx, mouth, larynx, and neck were within normal 
limits.  The diagnosis was status-post epistaxis in 1967, 
treated with clipping of nasal blood vessels.  The veteran 
was well-healed and had only possible sequelae of occasional 
slight sensitivity to touch on the left side of his nose.  

A February 2002 VA joints examination was conducted.  The 
veteran reported that he injured his left ankle in combat 
trying to avoid mortar rounds, and had received treatment at 
the Navy hospital ship.  The veteran reported that since that 
time, he had had recurrent left ankle weakness.  The veteran 
stated that over the last 20 years, the ankle had given out 
four or five times and he had to take several days off of 
work.  The veteran also reported generalized soreness, 
weakness, and periodic stiffness and swelling with weather 
changes.  Upon examination, the left ankle was tender, distal 
to the lateral malleolus.  There was mild swelling, no 
erythema, and the ankle was not excessively warm.  The ankle 
was stable, with grimacing and tenderness on palpation.  The 
diagnosis was chronic recurrent left ankle strain.

In a May 2002 lay statement, the veteran asserted he injured 
his ankle while running for cover while under mortar attack 
in Vietnam in 1967 or 1968.  In a June 2003 VA social survey, 
the veteran reported injuring his ankle during combat while 
running for cover.  He stated that he tore ligaments and had 
a plastic cast.  The veteran stated that he was treated by a 
navy nurse and that the incident was never recorded.  The 
veteran also reported treatment for nosebleeds and surgery in 
1972.  

In a September 2004 lay statement, the veteran asserted that 
his records were lost prior to his return from Vietnam in 
1968, that he had surgery to correct epistaxis which was an 
injury that resulted from the weather and unknown elements, 
including Agent Orange in Vietnam, and that his ankle injury 
forced him to wear high top boots while working to minimize 
further damage or twisting of the ankle.

In a September 2004 lay statement, a nurse at St Mary's 
Hospital in East St. Louis, Illinois stated that she cared 
for the veteran after his surgery for a nasal condition in 
April 1972.  In another September 2004 lay statement, the 
veteran's brother stated that he learned of the veteran's 
left ankle ligament tear while in Vietnam through 
correspondence from his brother, and that the veteran had 
walking difficulties upon his return home in October 1968.  
In a September 2004 lay statement, a former mayor of the city 
where the veteran worked as a police officer stated that it 
was commonly known that the veteran had special permission to 
wear ankle combat boots in lieu of standard uniform shoes.  
The former mayor stated that it was his understanding that 
the veteran had a service-related ankle injury.  In a lay 
statement received by VA in December 2004, an acquaintance 
stated that he had known the veteran since 1963.  The 
acquaintance stated when the veteran returned from Vietnam, 
he had a left ankle injury.  In another lay statement 
received by VA in December 2004, a friend from high school 
who served with the veteran at Ft. Bragg in 1968-70, stated 
that the veteran had injured his left ankle while in Vietnam.  
The friend stated that the veteran did not have an ankle 
injury in high school.

In a February 2005 lay statement, the veteran stated that he 
twisted his left ankle while running for shelter from mortar 
attacks in September 1968.  In a June 2006 lay statement, the 
veteran asserted that he injured his left ankle during 
service on the navy boat, The Apple, and was treated by a 
navy specialist.  In a September 2006 lay statement, the 
veteran stated that he was injured and treated by a Navy 
medic who placed a plastic cast on his left ankle.  

The Board finds that the medical evidence of record does not 
support a finding of serve connection for a left ankle 
disability.  The veteran has a currently diagnosed left ankle 
chronic recurrent strain.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The veteran served in combat and contends he 
injured his left ankle in Vietnam while running for cover 
from a mortar attack.  Accordingly, the Board finds that the 
veteran injured his left ankle while serving in the military.  
See 38 U.S.C.A. § 1154(b) (West 2002) (for combat veterans, 
VA accepts satisfactory lay evidence of service incurrence if 
consistent with the circumstances and conditions of service).  
In addition, lay statements support the veteran's assertions.  
But the other evidence of record does not support a nexus 
between a current left ankle disability and an inservice 
event.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  The medical evidence of record does not show 
left ankle complaints until August 1998, approximately 28 
years after service discharge, and there was no diagnosis of 
a left ankle strain until February 2002, over 30 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  There is no medical 
evidence that the veteran's current left ankle strain is 
related to his injury while in service.  Accordingly, service 
connection for a left ankle disability is not warranted.

The Board also finds that the medical evidence of record does 
not support a finding of service connection for residuals of 
surgical treatment to correct epistaxis.  The evidence of 
record does not indicated in-service epistaxis or surgical 
treatment to correct epistaxis.  Hickson, 12 Vet. App. at 
253.  The veteran primarily alleges that the surgery took 
place in 1972, which is post-service, including in a private 
medical record from 1978.  But in one VA medical record, the 
veteran stated that the surgery took place in 1967, which is 
during service.  But in a lay statement, a nurse asserted the 
operation took place in 1972.  Accordingly, the Board finds 
that the preponderance of the evidence indicates the surgery 
took place in 1972, after service discharge.  Moreover, the 
other evidence of record does not suggest that any current 
residuals are related to service.  Hickson, 12 Vet. App. at 
253.  The evidence of record does not show any complaints of 
nasal tenderness until November 2001, over 30 years after 
service discharge.  Mense, 1 Vet. App. at 356.  Accordingly, 
service connection for residuals of surgical treatment to 
correct epistaxis is not warranted.  

To the extent that the veteran is claiming entitlement to 
presumptive service connection based on exposure to Agent 
Orange, epistaxis is not one of the diseases eligible for 
presumptive service connection, nor has it been shown by the 
medical evidence to be related thereto.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.317 
(2006).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left ankle disability is denied.

Service connection for residuals of surgical treatment to 
correct epistaxis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


